Citation Nr: 1615224	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-40 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a sinus disability.

2. Entitlement to service connection for a right arm scar disability.

3. Entitlement to an initial disability rating in excess of 10 percent for a scar on the right side of the head. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Louisville, Kentucky. This case was certified to the Board by the Louisville RO.

The Veteran and his spouse testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in January 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. A sinus disorder was not demonstrated during active service.

2. The Veteran's current sinus disorder is not related to his active military service. 

3. The Veteran does not have a current right arm scar disorder.

4. The Veteran's scar of the right side of the head is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired sets of features or with two or more characteristics of disfigurement.

CONCLUSIONS OF LAW

1. A sinus disorder was not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. A chronic disability manifested by a right arm scar was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3. The criteria for a rating in excess of 10 percent for a scar on the right side of the head have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the claims of entitlement to service connection the evidence shows that the notice requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  Given the decision below VA's July 2005 failure to state how disability ratings and effective dates are determined was harmless.

With respect to whether the appellant has been provided notice under the Veterans Claims Assistance Act of 2000 with respect to his facial scars, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board has reviewed all service treatment records and all VA medical records from June 1995 to September 2014. These records do not include any opinion linking a sinus disability to the Veteran's military service.  The Veteran's service medical records do not show any evidence of complaints for sinus symptoms. While the Veteran reports that he has had a sinus disability since active duty, without competent evidence linking current sinus disability to service, the benefits sought on appeal cannot be granted.   In this regard, while the appellant is competent to report a history of sinus problems since active duty, he is not competent to state that a sinus disability is due to his military service.  

Finally, when examined by VA in September 2014 the examiner found that the first documentation of a chronic sinus disorder in VA records dates from 1994, i.e., more than 20 years after the appellant's separation from active duty.  Further, since 1994 there was no mention by either the appellant or any healthcare provider that the claimant had allergic rhinitis/sinusitis in Vietnam, or that either disorder was related to his Vietnam service.  The examiner opined that under normal circumstances the appellant and his providers had plenty of time to suggest this connection.  As such, the VA examiner found no nexus between any current sinus disorder and the appellant's military service.  There is no competent evidence to the contrary.

Accordingly, as the preponderance of the most probative evidence is against the claim, entitlement to service connection for a sinus disorder is denied.

With respect to his claim of entitlement to service connection for a right arm scar arm the Veteran testified that while in combat his unit came under enemy mortar fire, flipping the truck he was in, and scarring the area from the shoulder to the arm.  Given the fact that the appellant served in combat the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are for application.  In this regard, in Collette v. Brown, 82 F.3d 389, 392-93   (Fed. Cir. 1996), the United States Court of Appeals articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the United States Court of Veterans Appeals  found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392- 93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service- connected. Id.   

Under the third step of Collette VA must weigh any evidence contrary to that which established the presumption of service connection.  If VA meets the burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.

In this case, even assuming that there is a factual presumption that the alleged injury is service- connected, the evidence shows that during his September 2014 VA medical examination, the Veteran did not have a right arm scar disability.  Indeed, at the examination even the appellant himself denied sustaining a laceration or right arm wound inservice.  Rather, the appellant reported suffering something akin to a sunburn which the examiner found would not leave a scar.  Without evidence of a current disability the Veteran cannot be granted service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim.)  Hence, service connection for a right arm scar must be denied. 

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Head scar 

Service connection for a scar on the right side of the head was granted effective May 2005 and a 10 percent evaluation was assigned effective August 13, 2009.

Under 38 C.F.R. 4.118, Diagnostic Code 7800, a 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with two or three characteristics of disfigurement.  The characteristics of disfigurement are a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of scar elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); evidence of underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin that is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

At VA examinations conducted in December 2009 and September 2014, as well as during numerous outpatient VA visits, there was no visible or palpable tissue loss, no gross distortion, no asymmetry, and no evidence showing two or more characteristics of disfigurement.  Therefore, the benefit sought on appeal is denied. 

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability due to a head scar and his symptomatology.  The overall disability picture with respect to the scar on the right side of the head does not show any significant impairment beyond that contemplated by the 10 percent rating.  There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  There is no evidence of any more severe functional or occupational impairment during the period on appeal.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a right arm scar disability is denied.

Entitlement to a disability rating in excess of 10 percent for a scar on the right side of the head is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


